COUNTY COLLECTION SERVICES, INC., Appellant,
v.
PALM BEACH COUNTY, Appellee.
No. 4D07-4216,
No. 4D07-4217.
District Court of Appeal of Florida, Fourth District.
October 8, 2008.
E. Cole Fitzgerald, III, and James A. Burnham of Fitzgerald Mayans 86 Cook, P.A., West Palm Beach, for appellant.
Amy Taylor Petrick and Gentry Denise Benjamin, Assistant County Attorneys, Palm Beach County Attorney's Office, West Palm Beach, for appellee.
PER CURIAM.
Affirmed.
SHAHOOD, C.J., FARMER and GROSS, JJ., concur.
Not final until disposition of timely filed motion for rehearing.